                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


In Re:

LaJeff Lee-Percy Woodberry,                       Case No. 18-46856-jad
                                                  Chapter 7
  Debtor.                                         Hon. Joel D. Applebaum
________________________________/


  ORDER GRANTING C&W FINANCIAL CONSULTING’S FIRST AND
  FINAL FEE APPLICATION FOR THE PERIOD NOVEMBER 12, 2020
                THROUGH NOVEMBER 18, 2020

         This matter is before the Court on C&W Financial Consulting’s First And

Final Fee Application For The Period November 12, 2020 Through November 18,

2020. For the reasons set forth in the Court’s opinion granting C&W Financial’s

fees of even date,

         IT IS HEREBY ORDERED that C&W Financial’s First and Final Fee

Application is GRANTED.



Signed on July 23, 2021




                                             1

 18-46856-jad     Doc 183   Filed 07/23/21       Entered 07/23/21 17:13:19   Page 1 of 1
